DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
 
Response to Amendment
 3.          The Amendment filed 07/13/2022 has been entered. Claims 1-11 and 13 remain pending in the application.
Response to Arguments

4.	Applicant’s arguments with respect to claims 1-11 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-2, 8, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Joong et al. (US 20040133806 A1) in view of Velasco (US 20140071967 A1).   
Regarding claim 1, Joong teaches a method (Method of Granting access of Figs. 2-3) comprising: 
granting access, for a user equipment registered in a home mobile network, to a wireless local area network (AP 206 grants access to the to the WLAN 202 to the terminal, [0037] and the terminal 204 is registered in the 3G WWAN 201 and operable in both the WLAN 202 and in the 3G WWAN, [0028]), comprising the following acts: 
receiving, at an access network server for said wireless local area network, a probe request comprising first information (AP 206 sends the terminal's credentials 408 in a RADIUS Authentication Request message 410 to the WSN 208 for granting access to the terminal, [0033]) allowing to identify the home mobile network of the user equipment (WSN 208 proxies the message 410 by using the RADIUS proxy capability 209 (step 312) for obtaining an IP address for the H-AAA based on the terminal's credential, [0033]); 
identifying the home mobile network of the user equipment based on said first information (In order to locate the appropriate AAA (H-AAA 210) in the 3G WWAN 201 for authenticating and to authorizing the terminal 204 in the 3G WWAN 201, the WSN 208 uses the terminal's credentials, [0034]); 
determining if the user equipment is allowed to access the wireless local area network based on the identified home mobile network of said user equipment (The H-AAA 210 uses the terminal's credentials 408 for authenticating and authorizing the terminal, [0034] and if the terminal 204 is authorized the H-AAA 210 responds to the RADIUS Authentication Request message 412 with a RADIUS Accept Response message, [0035]).

However, Joong does not teach responsive to determining that the user equipment is allowed to access the wireless local area network, sending, from an access network server to the user equipment, a response message comprising at least one access identifier identifying a plurality of access points of the local area network.
In an analogous art, Velasco teaches responsive to determining that the user equipment is allowed to access the wireless local area network, sending, from an access network server to the user equipment, a response message comprising at least one access identifier identifying a plurality of access points of the local area network (The Web services server 702 of the NGN 110 is operable to receive from the mobile device 102 via the 3G/4G network 106 the request, then authenticate and authorize the mobile device 102 and to transmit the requested list of SSIDs of shared Wi-Fi access points 104 to the mobile device 102 via the 3G/4G network, [0100]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the access request of Joong with the list of Velasco to provide improved access list management since the access list may be updated even when the access point is off-line. In addition, such an approach may simplify managing an access list that is associated with more than one access point as suggested.

Regarding claim 2, Joong as modified by Velasco teaches a method according to claim 1, wherein the probe request is transmitted from the user equipment through an access point of said wireless local area network (AP 206 sends the terminal's credentials 408 in a RADIUS Authentication Request message 410 to the WSN, see Joong [0033]) and the response message is transmitted to the user equipment through said access point (AP 206 grants access to the to the WLAN 202 to the terminal 204 and thus sends the key information 417 in an EAP Success message 420 to the terminal, see Joong [0037]).

Regarding claim 8, Joong teaches a device for granting access (WSN 208 of Fig. 1), for a user equipment registered in a home mobile network (terminal 204 is registered in the 3G WWAN 201 and operable in both the WLAN 202 and in the 3G WWAN, [0028]), to a wireless local area network (WLAN 202of Fig. 1), comprising : 
a receiver able to receive a probe request comprising a first information (AP 206 sends the terminal's credentials 408 in a RADIUS Authentication Request message 410 to the WSN 208 for granting access to the terminal, [0033]) allowing to identify the home mobile network of the user equipment (WSN 208 proxies the message 410 by using the RADIUS proxy capability 209 (step 312) for obtaining an IP address for the H-AAA based on the terminal's credential, [0033]); 
a controller configured to identify the home mobile network of the user equipment based on said first information (In order to locate the appropriate AAA (H-AAA 210) in the 3G WWAN 201 for authenticating and to authorizing the terminal 204 in the 3G WWAN 201, the WSN 208 uses the terminal's credentials, [0034]) and determine if the user equipment is allowed to access the wireless local area network based on the identified home mobile network of said user equipment (The H-AAA 210 uses the terminal's credentials 408 for authenticating and authorizing the terminal, [0034] and if the terminal 204 is authorized the H-AAA 210 responds to the RADIUS Authentication Request message 412 with a RADIUS Accept Response message, [0035]). 
However, Joong does not clearly teach a transmitter configured to, responsive to the determination that the user equipment is allowed to access the wireless local area network, send a response message comprising at least one identifier identifying a plurality of access points of the local area network.
In an analogous art, Velasco teaches a transmitter configured to, responsive to the determination that the user equipment is allowed to access the wireless local area network, send a response message comprising at least one identifier identifying a plurality of access points of the local area network (The Web services server 702 of the NGN 110 is operable to receive from the mobile device 102 via the 3G/4G network 106 the request, then authenticate and authorize the mobile device 102 and to transmit the requested list of SSIDs of shared Wi-Fi access points 104 to the mobile device 102 via the 3G/4G network, [0100]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the access request of Joong with the access list of Velasco to provide improved access list management since the access list may be updated even when the access point is off-line. In addition, such an approach may simplify managing an access list that is associated with more than one access point, as suggested.

Regarding claim 10, Joong teaches a user equipment (Wireless device 204 of Fig. 1) comprising: 
a transmitter configured to send a probe request (The terminal 204 obtains access to the WLAN 202 by first sending a request 402 to the AP 206 for requesting services, see [0032]), comprising a first information (The terminal 204 further replies to the message 404 with an EAP Response message 406 including its credentials, [0032]), to an access network server of a wireless local area network (AP 206 sends the terminal's credentials 408 in a RADIUS Authentication Request message 410 to the WSN, [0033]) allowing to identify the home mobile network of the user equipment (WSN 208 proxies the message 410 by using the RADIUS proxy capability 209 (step 312) for obtaining an IP address for the H-AAA based on the terminal's credentials, [0033]); 
a receiver configured to receive, from said access network server, a response message (AP 206 grants access to the to the WLAN 202 to the terminal 204 and thus sends the key information 417 in an EAP Success message 420 to the terminal, [0037]) determined after it has been determined that the user equipment is allowed to access said wireless local area network, based on the identification of the home mobile network of the user equipment from said first information comprised in the probe request (The H-AAA 210 uses the terminal's credentials 408 for authenticating and authorizing the terminal, [0034] and if the terminal 204 is authorized the H-AAA 210 responds to the RADIUS Authentication Request message 412 with a RADIUS Accept Response message, [0035]); and 
a processing unit configured to connect the user equipment with said wireless local area network using said at least one access identifier (the terminal 204 accesses the WLAN 202, [0037]).
However, Joong does not clearly teach a response message comprising at least one access identifier identifying a plurality of access points of the wireless local area network sent in response to determining that the user equipment is allowed to access said wireless local area network and a processor configured to connect the user equipment with said wireless local area network using said at least one access identifier.
In an analogous art, Velasco teaches a response message comprising at least one access identifier identifying a plurality of access points of the wireless local area network sent in response to determining that the user equipment is allowed to access said wireless local area network (The Web services server 702 of the NGN 110 is operable to receive from the mobile device 102 via the 3G/4G network 106 the request, then authenticate and authorize the mobile device 102 and to transmit the requested list of SSIDs of shared Wi-Fi access points 104 to the mobile device 102 via the 3G/4G network, [0100]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the access request of Joong with the access list of Velasco to provide improved access list management since the access list may be updated even when the access point is off-line. In addition, such an approach may simplify managing an access list that is associated with more than one access point, as suggested.

Regarding claim 11, Joong teaches a network system (system of Fig. 1) comprising:
an access network server (WSN 208 of Fig. 1) configured to grant access (WSN should be responsible for the authenticator role. It should have the role of granting network access to a terminal, [0010]), for a user equipment registered in a home mobile network (The terminal 204 is registered in the 3G WWAN, [0028]), to a wireless local area network (WLAN 202 of Fig. 1), comprising: 
a receiver able to receive a probe request comprising a first information (AP 206 sends the terminal's credentials 408 in a RADIUS Authentication Request message 410 to the WSN 208 for granting access to the terminal, [0033]) allowing to identify the home mobile network of the user equipment (WSN 208 proxies the message 410 by using the RADIUS proxy capability 209 (step 312) for obtaining an IP address for the H-AAA based on the terminal's credential, [0033]); 
a controller configured to identify the home mobile network of the user equipment based on said first information (WSN 208 proxies the message 410 by using the RADIUS proxy capability 209 (step 312) for obtaining an IP address for the H-AAA based on the terminal's credential, [0033]), determine if the user equipment is allowed to access the wireless local area network based on the identified home mobile network of said user equipment (The H-AAA 210 uses the terminal's credentials 408 for authenticating and authorizing the terminal, [0034] and if the terminal 204 is authorized the H-AAA 210 responds to the RADIUS Authentication Request message 412 with a RADIUS Accept Response message, [0035]); and 
the user equipment (Wireless device 204 of Fig. 1) which comprises: 
a transmitter configured to send the probe request (The terminal 204 obtains access to the WLAN 202 by first sending a request 402 to the AP 206 for requesting services, see [0032]), to the access network server of the wireless local area network (AP 206 sends the terminal's credentials 408 in a RADIUS Authentication Request message 410 to the WSN, [0033]).
However, Joong does not clearly teach a transmitter configured to, responsive to determining that the user equipment is allowed to access the wireless local area network, send a response message comprising at least one identifier identifying a plurality of access points of the wireless local area network; a receiver configured to receive, from said access network server, the response message comprising the at least one access identifier a plurality of access points; and a processor configured to connect the user equipment with said wireless local area network using said at least one access identifier.
In an analogous art, Velasco teaches a transmitter configured to, responsive to determining that the user equipment is allowed to access the wireless local area network, send a response message comprising at least one identifier identifying a plurality of access points of the wireless local area network (The Web services server 702 of the NGN 110 is operable to receive from the mobile device 102 via the 3G/4G network 106 the request, then authenticate and authorize the mobile device 102 and to transmit the requested list of SSIDs of shared Wi-Fi access points 104 to the mobile device 102 via the 3G/4G network, [0100]); a receiver configured to receive, from said access network server, the response message comprising the at least one access identifier a plurality of access points (receiving from the NGN an authentication and authorization message and the list of shared SSIDs and the corresponding preshared secret keys (PSK) via the 3G/4G network, [0115]); and a processor configured to connect the user equipment with said wireless local area network using said at least one access identifier (establishing a 802.11 wireless session with the shared Wi-Fi access point, at block 926, which in some implementations includes associating and automatically logging-in with the corresponding shared PSK of the selected shared Wi-Fi access point SSID, [0120]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the access request of Joong with the access list of Velasco to provide improved access list management since the access list may be updated even when the access point is off-line. In addition, such an approach may simplify managing an access list that is associated with more than one access point, as suggested, see [0064].
Regarding claim 13, Joong teaches a non-transitory recording medium comprising code instructions stored thereon for performing a method (Radius client 215 of Fig. 1) comprising the following acts performed by an access network server (WSN 208 of Fig. 1) located in a wireless local area network (WLAN 202 of Fig. 1), when said code instructions are executed on a processor:
granting access, for a user equipment registered in a home mobile network to the wireless local area network (AP 206 grants access to the to the WLAN 202 to the terminal, [0037] and the terminal 204 is registered in the 3G WWAN 201 and operable in both the WLAN 202 and in the 3G WWAN, [0028]), wherein granting access comprises:
receiving a probe request comprising first information (AP 206 sends the terminal's credentials 408 in a RADIUS Authentication Request message 410 to the WSN 208 for granting access to the terminal, [0033]) allowing to identify the home mobile network of the user equipment (WSN 208 proxies the message 410 by using the RADIUS proxy capability 209 (step 312) for obtaining an IP address for the H-AAA based on the terminal's credential, [0033]); 
identifying the home network of the user equipment based on said first information (WSN 208 proxies the message 410 by using the RADIUS proxy capability 209 (step 312) for obtaining an IP address for the H-AAA based on the terminal's credential, [0033]);
determining if the user equipment is allowed to access the wireless local area network based on the identified home mobile network of said user equipment (The H-AAA 210 uses the terminal's credentials 408 for authenticating and authorizing the terminal, [0034] and if the terminal 204 is authorized the H-AAA 210 responds to the RADIUS Authentication Request message 412 with a RADIUS Accept Response message, [0035]).
However, Joong does not teach responsive to determining that the user equipment is allowed to access the wireless local area network, sending a response message comprising at least one access identifier identifying a plurality of access points of the wireless local area network.
In an analogous art, Velasco teaches responsive to determining that the user equipment is allowed to access the wireless local area network, sending a response message comprising at least one access identifier identifying a plurality of access points of the wireless local area network (The Web services server 702 of the NGN 110 is operable to receive from the mobile device 102 via the 3G/4G network 106 the request, then authenticate and authorize the mobile device 102 and to transmit the requested list of SSIDs of shared Wi-Fi access points 104 to the mobile device 102 via the 3G/4G network, [0100]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the access request of Joong with the access list of Velasco to provide improved access list management since the access list may be updated even when the access point is off-line. In addition, such an approach may simplify managing an access list that is associated with more than one access point, as suggested.

7.	Claims 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable Joong in view of Velasco and further in view of Drevon et al. (US 20160374013 Al).
Regarding claim 3, Joong as modified by Velasco teaches a method according to claim 2, further comprising:
However, Joong and Velasco do not teach transmitting an access network request comprising said first information to a first access network discovery and server function entity located in the home mobile network of the user equipment; receiving in response, from said access network discovery and server function entity, an access network response comprising a network selection rule; wherein said plurality of access points is determined by the access network server using said network selection rule.
In an analogous field of endeavor, Drevon teaches transmitting an access network request comprising said first information to a first access network discovery and server function entity located in the home mobile network of the user equipment (UE can request the network (e.g. via IEEE 802.11 ANQP query) whether WLAN has connectivity to PDN GWs of a specific PLMN by providing the PLMN identity to the network, [0041]); receiving in response, from said access network discovery and server function entity, an access network response comprising a network selection rule (Configuring the UE (via ANDSF or other means) with an indication on whether “HPLMN PDN GW access is required”; This information may be: [0045] A global indicator “HPLMN PDN GW access is required” set on the UE by the H-ANDSF, [0044]); wherein said plurality of access points is determined by the access network server using said network selection rule (the list of WLANs provided by ANDSF is constituted by the WLANs that "best" match with the ISRP active rule, see [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the PDP of Joong and the AP list of Velasco with the APN list of Drevon to provide seamless continuity in local break out scenario for services that require IP address preservation as suggested, see Drevon [0056].
Regarding claim 4, Joong as modified by Velasco and Drevon teaches a method according to claim 3, wherein the wireless local area network is connected to a visited mobile network interworking with the home mobile network of the user equipment (Drevon Fig. 4 depicts that VPLMN is connected to HPLMN via PGW/WLAN B), and wherein the access network request is received by a second access network discovery and server function entity located in the visited mobile network before being forwarded to the first access network discovery and server function entity (Drevon Fig. 4 depicts that when UE is roaming in the visited network, requested sent by the UE is received at the VPLMN/V-ANDSF and is forwarded to the home network 3GPP HPLMN/H-ANDSF).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the PDP of Joong and the AP list of Velasco with the APN list of Drevon to provide seamless continuity in local break out scenario for services that require IP address preservation as suggested, see Drevon [0056].

Regarding claim 9, Joong as modified by Velasco teaches the device according to claim 8.
However, Joong and Velasco do not clearly teach wherein: the transmitter is further configured to send a policy request to an access network discovery and selection function entity located within the home mobile network of the user equipment; the receiver is further configured to receive, from said access network discovery and selection function entity, a policy response message comprising a network selection rule; and the controller is further configured to determine said plurality of access points of the wireless local area network in accordance with said network selection rule.
In an analogous field of endeavor, Drevon teaches wherein: the transmitter is further configured to send a policy request to an access network discovery and selection function entity located within the home mobile network of the user equipment (the UE can request the network via IEEE 802.11 ANQP query whether WLAN has connectivity to PDN GWs of a specific PLMN by providing the PLMN identity to the network, see [0042] and e.g. H-ANDSF of Fig. 4); the receiver is further configured to receive, from said access network discovery and selection function entity, a policy response message comprising a network selection rule (it is specified that a list of PLMNs can be sent by the WLAN access to the UE using IEEE Std 802.1 lu.TM.-2011 Generic Container, see [0038] and Let's assume that ANDSF rules apply for the UE, see [0065]); and the controller is further configured to determine said plurality of access points of the wireless local area network in accordance with said network selection rule (the list of WLANs provided by ANDSF is constituted by the WLANs that "best" match with the ISRP active rule, see [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the access of Joong and the AP list of Velasco with the APN list of Drevon to provide seamless continuity in local break out scenario for services that require IP address preservation as suggested, see Drevon [0056].
8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Joong in view of Velasco and further in view of Zhang et al. (US 20060212700 Al).
Regarding claim 5, Joong as modified by Velasco teaches a method (Message flows of Fig. 4) according to claim 1.
However, Joong and Velasco do not clearly teach wherein the probe request is transmitted by an access network discovery server and function entity located in the home mobile network of the user equipment and the response message is transmitted to said access network discovery server and function entity.
In an analogous field of endeavor, Zhang teaches wherein the probe request is transmitted by an access network discovery server and function entity located in the home mobile network of the user equipment (The AAA proxy then forwards the authentication signal to the 3GPP AAA server of the home network of the user terminal, see [0036]) and the response message is transmitted to said access network discovery server and function entity (receiving the signal sent to the current visited network covering the user terminal from the home network of the current user terminal, see [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the teaching of Joong and Velasco with the teaching of Zhang to provide a method that enables user terminal to select an appropriate wireless communication network to get accessed when it tries to access via a WLAN connecting with a plurality of wireless communication network (as suggested, see Zhang Abstract). 

9.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Joong in view of Velasco and further in view of Canpolat et al. (US 20140199968 A1).
Regarding claim 6, Joong as modified by Velasco teaches a method according to claims 1.
However, Joong and Velasco do not teach wherein said first information is an identifier of the home mobile network.
In an analogous art, Canpolat teaches wherein said first information is an identifier of the home mobile network ("username@ homeISP1.com," where "homeISP1.com is a home realm for the user's wireless device, see Canpolat [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the teaching of Joong and Velasco with the teaching of Canpolat to provide a method that enables user terminal to select an appropriate wireless communication network to get accessed when it tries to access via a WLAN connecting with a plurality of wireless communication network.
Regarding claim 7, Joong as modified by Velasco teaches a method according to claim 1.
However, Joong and Velasco do not teach wherein said first information is an identifier of the user equipment.
In an analogous art, Canpolat teaches wherein said first information is an identifier of the user equipment (NAI constitutes a user identity that is submitted by the client user device during network access authentication, see Canpolat [0020]), the method further comprising retrieving an identifier of the home mobile network based on said identifier of the user equipment ("username@ homeISP1.com,", see [0031]where "homeISP1.com is a home realm for the user's wireless device, see Canpolat [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the teaching of Joong and Velasco with the teaching of Canpolat to provide a method that enables user terminal to select an appropriate wireless communication network to get accessed when it tries to access via a WLAN connecting with a plurality of wireless communication network

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (US 20080101291 A1) discloses Interconnection and integration of a WWAN and a WLAN to provide continuous packet data services to mobile users where each mobile access terminal is configured to support both air links with the WWAN and WLAN. The WWAN may be a CDMA2000 system and the WLAN may be an IEEE 802.11 system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        




/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641